Citation Nr: 0712590	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-36 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 
percent for type II diabetes mellitus.

2. Entitlement to service connection for a heart disorder, to 
include as secondary to type II diabetes mellitus.

3. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The issue of entitlement to an initial evaluation in excess 
of 40 percent for type II diabetes mellitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In a correspondence received in March 2005, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issues of entitlement to service 
connection for a heart disorder and COPD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for a heart disorder and COPD.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  In March 2005, the RO received a 
written statement in which the appellant withdrew his appeal 
regarding the issues of service connection for a heart 
disorder and COPD.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these two issues.  Accordingly, the Board does not 
have jurisdiction to review such claims and they are 
dismissed.


ORDER

The issue of entitlement to service connection for a heart 
disorder, to include as secondary to type II diabetes 
mellitus, is dismissed.

The issue of entitlement to service connection for COPD, to 
include as secondary to type II diabetes mellitus, is 
dismissed.


REMAND

The Board observes that the claims folder indicates that the 
veteran has been receiving treatment for his service-
connected type II diabetes mellitus at the Youngstown VA 
Outpatient Clinic (OPC) during this appeal.  Moreover, the 
veteran indicated in a September 2004 written statement that 
he has been hospitalized twice for treatment of his type II 
diabetes mellitus.  The claims folder contains VA treatment 
records from the Youngstown VA-OPC only for the period from 
September to October 2006.  Thus, it appears that many VA 
treatment records are missing.  VA has a duty to obtain all 
outstanding identified VA treatment records as such records 
are constructively in the possession of VA adjudicators 
during the consideration of a claim.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the Board finds that the 
veteran's appeal must be remanded to obtain these treatment 
records.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that VCAA notice must 
include notice regarding the disability rating and the 
effective date.  The Board observes that he has not yet been 
provided notice of either element.  Thus, on remand, 
corrective notice regarding the disability rating and 
effective date should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for his claim of entitlement to an 
increased rating for residuals of a left 
ankle fracture with scar now on appeal, as 
outlined by the Court in Dingess, supra.  

2. Contact the veteran and ask him to 
provide the dates and locations of any 
hospitalizations for his type II diabetes 
mellitus, as well as any dates and 
locations of any VA treatment received 
outside the Youngstown VA-OPC for such 
disability.

3. Obtain any VA treatment records from 
the Youngstown VA-OPC from February 24, 
2003, to the present, as well as any other 
VA treatment or hospitalization records 
identified by the veteran.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4. Readjudicate the veteran's claim of 
entitlement to an initial evaluation in 
excess of 40 percent for type II diabetes 
mellitus.  The adjudication should include 
all evidence received since the March 2005 
statement of the case.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case to the 
veteran and his representative, if any.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


